IN THE UNITED STATES I)ISTRICT COURT
FOR THE DISTRIC'I` OF COLUMBIA

NADIR OMAR ABDULLAH BIN,
SA’ADOUN ALSA’ARY a/k/a AHMED
OMAR,

Petitioner, Civil Acti0n No. 09-O745 (RCL)

V.

BARACK OBAMA, et al.,

\_/\J\I\J\JRJ\.J\J\J\J\./

Respondents.
[ RDER

Upon consideration of Petitioner’s Unopposed Motion to Continue Stay, it is hereby

ORDERED that Petitioner’s Unopp0sed Motion to Continue Stay is GRANTED. lt is
further

ORDERED that this case is STAYED until July 15, 2013. lt is fdrther

ORDERED that the Protective Order entered on September ll, 2008 remain in effect
during the period of the stay. It is further

ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non~moving party written notice the (lO) days prior to the date of filing the
motion.

Date: [7¢//6 / 13   C_'», 

UNITE,I) STATES DISTRICT JUDGE